Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 teaches a resistor having “a third temperature coefficient of resistance (TCR) adjustment opening, the third TCR adjustment opening being partially defined on each of the first resistive element, the first conductive portion, and the second conductive portion; wherein the first profile of the first TCR adjustment opening, the second profile of the second TRC adjustment opening, and the third TCR adjustment opening are each configured to adjust a TCR value of the resistor.”  
Independent claim 13 teaches a resistor having “a third temperature coefficient of resistance (TCR) adjustment opening arranged on the second conductive portion and positioned between the first resistive element and the second resistive element in a third interior area of the resistor: wherein profiles of the first TCR adjustment opening, the second TCR adjustment opening, and the third TCR adjustment opening are each configured to adjust a TCR value of the resistor.”  
Independent claim 19 teaches a method of forming a resistor, including “forming a third temperature coefficient of resistance (TCR) adjustment opening in a third interior area of the resistor, the third TCR adjustment opening being partially defined on each of the first resistive element, the first conductive portion, and the second conductive portion; wherein the first TCR adjustment opening and the second TCR adjustment opening are each formed with a continuously curved, non-linear, and non-circular perimeter.”
Independent claims 1, 13, and 19, with its respective base claimed structures and the claimed limitations listed above are not taught or disclosed by the prior art of record.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833